Citation Nr: 0729682	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  02-06 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for melanoma of the right 
shoulder, status post resection and chemotherapy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971 and from December 1971 to May 1978.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In October 2004 and May 2006 the Board remanded 
the case for further development.  

In April 2006, the veteran testified at a video conference 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folders.

The veteran's appeal originally also included the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  However, during the pendency of the appeal, 
service connection for PTSD was granted in a January 2007 
rating decision.  Therefore, this issue no longer remains in 
appellate status, and no further consideration is required. 

The requested development has been completed and the case has 
been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The evidence of record does not show that the veteran's 
currently diagnosed recurrent melanoma of the right shoulder, 
status post resection and chemotherapy, had its onset in 
service or within one year thereafter; or that it is 
etiologically linked to his service or any incident therein.  


CONCLUSION OF LAW

Recurrent melanoma of the right shoulder, status post 
resection and chemotherapy, was neither incurred in nor 
aggravated by active military service; and this condition 
cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.326(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in January 2004, June 2006 and 
September 2006 which informed him of the evidence generally 
needed to support claims of entitlement to service 
connection; what actions he needed to undertake; the need to 
submit any evidence in his possession that pertained to the 
claim; and how the VA would assist him in developing his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The June 2006 letter informed him of the evidence needed for 
the assignment of evaluations and effective dates for initial 
awards of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The April 2004 VCAA notice was 
issued prior to the October 2004 rating decision from which 
the instant appeal arises.  Thus, the Board concludes that 
the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claim prior to 
the initial decision.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
this claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and treatment records, as well as private treatment 
records, are of record and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The veteran claims that his currently diagnosed recurrent 
melanoma of the right shoulder, status post resection and 
cheomotherapy, is a result of in-service exposure to 
chemicals he used while operating an ultrasonic cleaner.  
Alternatively, he claims that his currently diagnosed 
metastastic melanoma is a result of in-service sun exposure.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including malignant tumors).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Although the veteran claims his metastastic melanoma of the 
right shoulder is a result of either in-service exposure to 
noxious chemicals or secondary to his in-service sun exposure 
while stationed in Thailand, the Board finds that the 
preponderance of the evidence is against his claim.  Service 
medical records show no complaints, findings or treatment for 
sunburn or skin cancer.  The evidence of records shows that 
he was not initially diagnosed with melanoma until June 2003, 
25 years after his discharge from service.  While the 
evidence reveals that he currently has recurrent melanoma of 
the right shoulder, with metastases to the liver, lungs and 
pancreas, the preponderance of the competent evidence of 
record does not etiologically link the veteran's current 
right shoulder melanoma to his service or any in-service 
exposure to chemicals or the sun.  In this regard, the Board 
acknowledges the September 2003 and May 2005 private 
physician opinions that the veteran's in-service exposure to 
different solvents and chemicals may reasonably be expected 
to have contributed to his development of melanoma of the 
right shoulder.  The Board also notes that the September 2003 
opinion indicated that the veteran's skin cancer would most 
likely be caused by extensive sun damage to the skin and the 
May 2005 opinion noted that the veteran had extensive sun 
exposure during his military career.  However, the examiner 
who conducted the September 2004 and September 2006 VA 
dermatology examinations, after reviewing the veteran's 
claims files in conjunction with physical examinations, 
opined in the 2004 report, that the veteran's melanoma is due 
to sun exposure and not secondary to chemicals he was exposed 
to in service.  The examiner further noted that literature 
did not support the September 2003 private physician's 
opinion that in-service exposure to chemicals and solvents 
might have contributed to the veteran's development of 
melanoma on his right shoulder.  The same VA examiner opined, 
in the September 2006 report, that he could not state that 
the veteran's melanoma was caused by his service without 
resorting to pure speculation.  He stated that melanoma 
occurs as a result of 2 factors:  genetic make-up and/or sun 
exposure and noted that the veteran was likely exposed to the 
sun before, during and after his military service.  

The Board finds the 2004 and 2006 VA examiner's opinions more 
probative than the 2003 and 2005 private physicians' 
opinions, as they were based on a review of his claims files 
and the examiner provided some rationale for his opinions.  
In contrast, there is no evidence that the veteran's private 
physicians reviewed the veteran's claims files, and it is 
clear that their opinions are based upon the veteran's 
reported history of in-service exposure to chemicals and the 
sun.  While an examiner can render a current diagnosis based 
upon his examination of the veteran, his opinion regarding 
the etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
The Board also finds the September 2003 and May 2005 private 
physicians' opinions that the veteran's in-service exposure 
to chemicals and solvents might have contributed to his 
current melanoma to be of limited probative value as these 
opinions appear to be speculative, generic statements based 
on nothing more than the veteran's history and contentions.  
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Moreover, the private 
physicians have provided no rationale for their opinions.

The Board also acknowledges the veteran's written statements 
regarding his in-service exposure to chemicals, as well as 
copies of the training material regarding ultrasonic 
cleaners.  The veteran is competent to describe his in-
service exposure to such chemicals, and to this degree, the 
Board finds his statements to be credible and probative.  
However, as a lay person, not trained or educated in 
medicine, he is not competent to offer an opinion as to 
whether he currently has metastastic melanoma as a result of 
the in-service exposure to such chemicals.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, for the reasons noted 
above, the Board concludes that the preponderance of the 
evidence is against the claim in this case, and service 
connection for melanoma of the right shoulder status post 
resection and chemotherapy, must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for melanoma of the right shoulder, status 
post resection and chemotherapy, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


